514 F.3d 1384 (2008)
B.V., Individually and as Guardian Ad Litem of J-C.V., an incompetent minor, Plaintiff-Appellant,
v.
EDUCATION DEPARTMENT OF the State of HAWAII, Defendant-Appellee.
No. 06-15157.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted November 5, 2007.
Filed February 12, 2008.
Carl M. Varady, Honolulu, HI, for the plaintiff-appellant.
Aaron H. Schulaner, Deputy Attorney General, Honolulu, HI, for the defendant-appellee.
Before: DIARMUID F. O'SCANNLAIN, A. WALLACE TASHIMA, and MILAN D. SMITH, JR., Circuit Judges.

ORDER
We affirm the judgment of the district court for the reasons set forth in its Order Denying Plaintiff's Motion to Reverse Hearing Officer's Decision and Order,[1] and reported as B.V. v. Department of Education, State of Hawaii, 451 F.Supp.2d 1113 (D.Haw.2005).
AFFIRMED.
NOTES
[1]  We do not reach the question of whether the Department of Education committed any procedural violations because we agree with the district court that, even if it did, such procedural violations did not prejudice any of plaintiffs rights. See 451 F.Supp.2d at 1131-32.